ICJ_029_NorwegianLoans_FRA_NOR_1957-07-06_JUD_01_PO_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE A CERTAINS
EMPRUNTS NORVÉGIENS
(FRANCE c. NORVÈGE)

ARRÊT DU 6 JUILLET 1957

1957

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE OF CERTAIN NORWEGIAN
LOANS
(FRANCE v. NORWAY)

JUDGMENT OF JULY 6th, 1957
Le présent arrêt doit être cité comme suit :

« Affaire relative à certains emprunts norvégiens,
Arrêt du 6 juillet 1957: C. I. J. Recueil 1957, p. 9.»

This Judgment should be cited as follows:

“Case of Certain Norwegian Loans,
Judgment of July 6th, 1957: I.C.]. Reporis 1957, p. 9.”

 

N° de vente: 163
Sales number

 

 

 
COUR INTERNATIONALE DE JUSTICE

1957
Le 6 juillet
Rôle général

n° 29 ANNÉE 1957

6 juillet 1957

AFFAIRE RELATIVE A CERTAINS
EMPRUNTS NORVÉGIENS

(FRANCE c. NORVÈGE)

Empruntis internationaux, question de la clause or. — Obligations
de l'État emprunteur. — Exceptions préliminaires. — Droit interne,
droit international. — Deuxième Convention de La Haye, 1907. —
Juridiction obligatoire. — Déclarations en vertu de l'article 36, para-
graphe 2, du Statut; réserve de la compétence nationale telle qu'elle est
entendue par l'État déclarant. — Effet de la condition de réciprocité. —
Compétence de la Cour.

ARRÊT

Présents : M. HACKWORTH, Président ; M. Bapawti, Vice-Président ;
MM. GUERRERO, BASDEVANT, WINIARSKI, ZORICIC,
KLAESTAD, READ, ARMAND-UGon, KOJEVNIKOV, Sir
Muhammad ZAFRULLA KHAN, Sir Hersch LAUTERPACHT,
MM. MORENO QUINTANA, CORDOVA, WELLINGTON Koo,
Juges; M. Lopez OLIVAN, Greffier.
10 EMPRUNTS NORVÉGIENS (ARRÊT DU 6 JUILLET 1957)

En l'affaire relative à certains emprunts norvégiens,

entre

la République française,
représentée par
M. André Gros, professeur des facultés de droit, jurisconsulte
du ministère des Affaires étrangères,
comme agent,
assisté de

M. Paul Reuter, professeur à la faculté de droit de Paris,
jurisconsulte adjoint du ministère des Affaires étrangères,
comme conseil,

Me Marcel Poignard, du barreau de Paris, ancien batonnier,
comme avocat,

et de

M. Claude Chayet, conseiller juridique du ministère des Affaires
étrangères,

M. Robert Monod, administrateur civil au ministère des
Finances,

M. J. J. de Bresson, procureur de la République, détaché au
ministère des Affaires étrangères,

Me Henri Monneray, avocat à la Cour d’appel de Paris,

comme experts,

el

le Royaume de Norvège,
représenté par

M. Sven Arntzen, avocat à la Cour suprême de Norvège,
comme agent et avocat,

M. Lars J. Jorstad, ambassadeur de Norvège à La Haye,
comme agent,

assistés de

M. Maurice Bourquin, professeur à l’Université de Genève et à
l'Institut universitaire des Hautes Études internationales,

M. Jens Evensen, avocat à la Cour suprême de Norvège,

comme avocats, ;

M. Frede Castberg, recteur de l’Université d’Oslo,

M. Johannes Andenaes, professeur à l'Université d’Oslo,

M. Bredo Stabell, directeur au ministère des Affaires étrangères,

M. Pierre Lalive, professeur à l’Université de Genève,

comme experts,
II EMPRUNTS NORVEGIENS (ARRET DU 6 JUILLET 1957)

et de

M. Einar Lichen, chef de division au ministére des Affaires
étrangères,

comme secrétaire,

La Cour,
ainsi composée,

vend l'arrêt suivant :

Par lettre du 6 juillet 1955, remise le même jour au Grefie,
l'ambassadeur de France aux Pays-Bas a transmis une lettre de
Vagent du Gouvernement de la République française, en date du
5 juillet 1955, transmettant une requête introductive d’instance
exposant un différend avec le Gouvernement du Royaume de
Norvège au sujet du paiement de divers emprunts norvégiens émis
en France. En même temps, l'ambassadeur de France notifiait au
Greffe que le professeur Gros avait été désigné comme agent du
Gouvernement français dans cette affaire.

La Requête ainsi déposée au Greffe le 6 juillet 1955 vise expressé-
ment l’article 36, paragraphe 2, du Statut de la Cour et l’accepta-
tion de la juridiction obligatoire de la Cour internationale de
Justice par le Royaume de Norvège, le 16 novembre 1946, et par
la République française, le 1° mars 1949. Elle se réfère à certains
emprunts qu'elle énumère, émis par le Royaume de Norvège, par
la Banque hypothécaire du Royaume de Norvège et par la Banque
des propriétés agricoles et habitations ouvrières; elle invoque que
des titres de ces emprunts sont entre les mains de porteurs français;
elle allègue que lesdits emprunts sont assortis d’une clause or et
elle tend à appeler la Cour à déterminer de quelle manière l’em-
prunteur doit s'acquitter de la substance de sa dette.

Conformément à l’article 40, paragraphe 2, du Statut, la requête
a été communiquée au Gouvernement du Royaume de Norvège;
conformément au paragraphe 3 du même article, les autres Membres
des Nations Unies, ainsi que les États non Membres admis à ester
en justice devant la Cour, en ont été informés.

Par ordonnance du 19 septembre 1955, le Président, tenant
compte d’un accord entre les Parties, a fixé les délais pour le
dépét du Mémoire et du Contre-mémoire. A la date d’expiration de
ce second délai, le Gouvernement du Royaume de Norvège a
déposé un document énonçant certaines exceptions préliminaires
tendant, pour divers motifs qui y sont exposés, à faire dire et juger
que la requête n’est pas recevable.

Par ordonnance du 24 avril 1956, la Cour, constatant que la
procédure sur le fond était suspendue en vertu des dispositions de
l’article 62, paragraphe 3, du Règlement, a fixé un délai expirant
le 4 juin 1956 pour la présentation par le Gouvernement de la

6
I2 EMPRUNTS NORVEGIENS (ARRET DU 6 JUILLET 1957)

République française d’un exposé écrit contenant ses Observa-
tions et Conclusions sur les exceptions préliminaires. En notifiant
cette décision aux agents, le Greffier leur a fait savoir que l’inten-
tion de la Cour était d’ouvrir les audiences le 25 juin 1956.

Le 15 mai 1956, lagent du Gouvernement du Royaume de
Norvége a soumis 4 la Cour le désir de son Gouvernement, motivé
par des circonstances imprévues, de remettre la procédure orale
à l’automne. En conséquence, la Cour, après s’étre renseignée
auprès des Parties et ayant décidé de retarder l’ouverture des
audiences, a, par ordonnance du 29 mai 1956, reporté au 31 août
1956 la date d'expiration du délai pour le dépôt, par le Gouverne-
ment français, de ses Observations et Conclusions sur les exceptions
préliminaires soulevées par le Gouvernement norvégien.

Dans le délai fixé, le Gouvernement francais a présenté ses Obser-
vations et Conclusions sur les exceptions préliminaires. Tout en
exposant les motifs pour lesquels il priait la Cour de ne pas accepter
celles-ci, il lui demandait de joindre au fond lesdites exceptions
préliminaires.

La Cour a décidé, le 21 septembre 1956, d'ouvrir les audiences
sur les exceptions préliminaires le 15 octobre 1956 et les agents des
Parties en ont été avisés le même jour. Par lettre datée de ce même
jour et remise au Greffier le 22 septembre, l’agent du Gouvernement
du Royaume de Norvège, constatant que, dans ses Observations
sur les exceptions préliminaires, le Gouvernement de la République
française avait conclu qu'il plaise à la Cour joindre les exceptions
au fond, faisait savoir que son Gouvernement, tout en maintenant
intégralement les exceptions par lui soulevées, ne croyait pas devoir
s'opposer à la jonction au fond.

Par ordonnance du 28 septembre 1956, la Cour, considérant que
rien ne s’opposait à ce qu'il soit tenu compte de l'accord ainsi inter-
venu, a joint les exceptions au fond et, après s'être renseignée
auprès des Parties, a fixé les délais pour la présentation des pièces
ultérieures de la procédure écrite, le dernier de ces délais expirant
le 25 avril 1957. Les Parties ayant déposé respectivement leurs
Contre-mémoire, Réplique et Duplique dans les délais ainsi fixés,
l'affaire s’est trouvée en état à cette dernière date.

Lors des audiences qui ont été tenues les 13, 14, 15, 17, 20, 21, 22,
23, 24, 25 et 28 mai 1957, la Cour a entendu, en leurs plaidoiries et
réponses: M. André Gros et Me Marcel Poignard, au nom du Gou-
vernement de la République francaise, et MM. Sven Arntzen,
Maurice Bourquin et Jens Evensen, au nom du Gouvernement du
Royaume de Norvège.

Au cours de la procédure écrite et orale, les conclusions ci-aprés
ont été prises par les Parties:
13

EMPRUNTS NORVÉGIENS (ARRÊT DU 6 JUILLET 1957)

Au nom du Gouvernement français, dans la Requête:

« Plaise à la Cour:
Donner acte à l’agent du Gouvernement de la République fran-

Çaise que, pour toutes notifications et communications relatives

à la présente affaire, il élit domicile au siège de l'ambassade de
France à La Haye;

Notifier la présente requête, conformément à l’article 40, alinéa 2,
du Statut de la Cour, au Gouvernement du Royaume de Norvège;

Dire et juger, tant en l’absence qu’en présence dudit Gouverne-
ment et après tel délai que, sous réserve des propositions faites par
accord entre les Parties, il appartiendra à la Cour de fixer:

Que les emprunts internationaux émis par le Royaume de Norvège
en 1896 (3% or}, 1900 (34% or), 1902 (35% or), 1903 (3% or), 1904
(34% or), 1905 ‘(34% or), les emprunts internationaux émis par
la Banque hypothécaire du Royaume de Norvège, 31% or 1885-1898,
1902, 1905, 1907, 1909 et 4% or 1900, l'emprunt international émis
par la Banque des propriétés agricoles et habitations ouvrières
34% or en 1904, stipulent en or le montant de l'obligation de l’em-
prunteur pour le service des coupons et l'amortissement des titres;

Et que l’emprunteur ne s’acquitte de la substance de sa dette
que par le paiement de la valeur or des coupons au jour du paiement
et de la valeur or des titres amortis au jour du remboursement. »

Au nom du Gouvernement français, dans le Mémoire:

« En conséquence, le Gouvernement de la République française
maintient les conclusions déposées dans sa requête du 6 juillet 1955
et demande à la Cour de dire et juger:

due les emprunts internationaux émis par le Royaume de Norvège
en 1896 (3% or), 1900 (35% or), 1902 (35% or), 1903 (3% or),
1904 (34% or), 1905 (34% or), les emprunts internationaux émis
par la Banque hypothécaire du Royaume de Norvège, 34% or
1885-1898, 1902, 1905, 1907, 1909 et 4% or 1900, l'emprunt inter-
national émis par la Banque des propriétés agricoles et habitations
ouvrières 34% or en 1904, stipulent en or le montant de l'obligation
de l’emprunteur pour le service des coupons et l'amortissement des
titres;

Et que ’emprunteur doit s'acquitter de la substance de sa dette
par le paiement de la valeur or des coupons au jour du paiement et
de la valeur or des titres amortis au jour du remboursement. »

Au nom du Gouvernement norvégien, dans les Exceptions Préli-

minaires:

« Attendu que:

1) L'objet du différend, tel qu’il est défini dans la requête du
Gouvernement français du 6 juillet 1955, relève du droit interne et non
du droit international, alors que la juridiction obligatoire de la Cour
vis-à-vis des Parties en cause est limitée, par leurs déclarations du
16 novembre 1946 et du ret mars 1949, aux différends de droit
international;
I4 EMPRUNTS NORVÉGIENS (ARRÊT DU 6 JUILLET 1957)

2) Les «faits » ou «situations » au sujet desquels le différend
s'est élevé sont antérieurs à la déclaration par laquelle le Gouver-
nement français a accepté la juridiction obligatoire de la Cour, ce
différend se trouve ainsi exclu de l’engagement pris par la France
et, par voie de réciprocité, de l'engagement pris par la Norvège à
Végard de la France;

3) Pour la partie de la demande qui concerne les titres émis par la
Banque hypothécaire de Norvège et par la Banque norvégienne des
propriétés agricoles et habitations ouvrières, ces deux banques ont
une personnalité juridique distincte de celle de l’État norvégien;
l’action ne peut donc être dirigée contre ce dernier en qualité
d’emprunteur; et, par ailleurs, la compétence de la Cour est limitée
aux différends entre États;

4) Les porteurs de titres au nom desquels le Gouvernement fran-
çais se croit fondé à saisir la juridiction internationale n'ont pas
préalablement épuisé les recours internes,

Plaise à la Cour
dire et juger que la demande introduite par la requête du Gouver-
nement français du 6 juillet 1955 n’est pas recevable. »

Au nom du Gouvernement français, dans les Observations et Conclu-
sions sur les exceptions préliminaires:

« Pour ces motifs et sous réserve de tous moyens et preuves à
présenter ultérieurement à la Cour,
Plaise à la Cour
joindre au fond les « Exceptions Préliminaires » soulevées par le
Gouvernement royal de Norvège. »
Au nom du Gouvernement norvégien, dans le Contre-mémoire:

«Quant aux exceptions préliminaires :

Attendu que le Gouvernement norvégien maintient les exceptions
préliminaires nos 1, 3 et 4 soulevées dans le document présenté à la
Cour le 20 avril 1956,

Plaise à la Cour
dire et juger que la demande introduite par la requête du Gouver-
nement français du 6 juillet 1955 n’est pas recevable.

Quant au fond:

Attendu que la réclamation du Gouvernement français est sans
fondement,

Plaise à la Cour
débouter le Gouvernement français de son action. »

Au nom du Gouvernement français, dans la Réplique:
« En ce qui concerne la recevabilité:

Plaise à la Cour

prendre acte de la renonciation par le Gouvernement royal de
Norvège à l'exception préliminaire n° 2,
15

EMPRUNTS NORVÉGIENS (ARRÊT DU 6 JUILLET 1957)

repousser les exceptions préliminaires nos I, 3, 4 présentées par
le Gouvernement royal de Norvège,

dire et juger que la demande introduite par la requête du Gouver-
nement français du 6 juillet 1955 est recevable.

En ce qui concerne le fond:

Plaise à la Cour

adjuger au Gouvernement de la République française les conclu-
sions de sa requête du 6 juillet 1955. »

Au nom du Gouvernement norvégien, dans la Duplique:

« Le Gouvernement norvégien maintient les conclusions de son
contre-mémoire du 20 décembre 1956. »

Au nom du Gouvernement français, conclusions énoncées à l'audience

IO

du 15 mai 1957 et déposées le méme jour:

«Le Gouvernement de la République francaise demande 4 la
Cour de dire et juger:

Sur la compétence:

Que la réclamation du Gouvernement de la République frangaise,
qui a pris fait et cause pour ses ressortissants porteurs de titres des
emprunts norvégiens en question, constitue un cas de recouvrement
de dettes contractuelles au sens de l’article premier de la deuxième
Convention de La Haye du 18 octobre 1907; que cette réclamation,
n'ayant pas été réglée par la voie diplomatique, a donné lieu afun
différend juridique d’ordre international entre les deux Etats;

Que les deux Etats ont, en acceptant la juridiction obligatoire de
la Cour internationale de Justice, admis la compétence de la Cour
pour tout différend d’ordre juridique ayant pour objet l’interpréta-
tion d’un traité, tout point de droit international, la réalité de tout
fait qui, s’il était établi, constituerait la violation d’un engagement
international;

Que le recouvrement d’une dette d'emprunt international, réclamé
au Gouvernement de l'État débiteur par le Gouvernement qui a
pris fait et cause pour ses ressortissants porteurs de titres, soulève
une question qui, au sens de l’article 36, paragraphe 2, alinéas bet c,
relève de la compétence de la Cour par l'acceptation des deux
Parties;

Que le différend peut être porté devant la Cour sans que les
recours internes aient été épuisés, la preuve n’ayant pas été apportée
que ces recours pouvaient avoir effet utile.

Sur le fond:

Que les emprunts visés dans la requéte du Gouvernement de la
République francaise constituent des emprunts internationaux et
qu'il résulte de la nature des titres au porteur qu’au regard de tous
les porteurs étrangers la substance de la dette est la méme et que
les paiements aux porteurs étrangers d’un méme titre doivent se
faire sans aucune discrimination;
16

EMPRUNTS NORVÉGIENS (ARRÊT DU 6 JUILLET 1057)

Que lesdits emprunts contiennent un engagement de régler en
valeur or les intérêts et les sommes dues pour l’amortissement des
titres ;

Que les engagements sur le montant d’une dette contractée par
un Etat à l'égard de ressortissants étrangers avec des conditions
formelles d'exécution ne peuvent être modifiés unilatéralement par
cet État sans négociation avec les porteurs, avec l'État qui a pris
fait et cause pour ses ressortissants, ou sans arbitrage sur la capacité
financière de l’État débiteur à remplir ses obligations;

Que, dans ces conditions, et sans se prononcer sur le problème
de l'aménagement financier des paiements que le Gouvernement de
la République française s’est déclaré prêt à étudier avec le Gouver-
nement du Royaume de Norvège, il convient de constater le bien-
fondé de la réclamation du Gouvernement de la République
française;

Que le Royaume de Norvège ayant formellement promis et
garanti le paiement en valeur or des sommes dues pour l'exécution
de son obligation dans les divers emprunts en question, le débiteur
ne s’acquitte valablement de cette obligation que par un paiement
en valeur or à chaque échéance. »

Au nom du Gouvernement norvégien, conclusions énoncées à
Vaudience du 23 mai 1957 et déposées le même jour:

II

«Quant aux exceptions préliminaires :
Attendu que:

1) L’objet du différend, tel qu’il est défini dans la requête, relève
du droit interne et non du droit international, alors que la juridic-
tion obligatoire de la Cour vis-à-vis des Parties en cause est limitée,
par leurs déclarations du 16 novembre 1946 et du 1° mars 1940,
aux différends de droit international;

2) Pour la partie de la demande qui concerne les titres émis par la
Banque hypothécaire de Norvège et par la Banque norvégienne des
propriétés agricoles et habitations ouvrières, ces deux banques ont
une personnalité juridique distincte de celle de l’État norv égien ;
l’action ne peut donc être dirigée contre ce dernier en qualité
d’emprunteur; et, par ailleurs, la compétence de la Cour est limitée
aux différends entre États;

3) Les porteurs de titres pour la protection desquels le Gouver-
nement français se croit fondé à saisir la juridiction internationale
n'ont pas préalablement épuisé les recours internes,

Plaise à la Cour,

rejetant toutes conclusions contraires,
dire et juger que la demande introduite par la requête du Gouver-
nement français du 6 juillet 1955 n'est pas recevable.

Quant au fond:

Attendu que la réclamation du Gouvernement français est sans
fondement,
17

EMPRUNTS NORVÉGIENS (ARRÊT DU 6 JUILLET 1957)

Plaise à la Cour,

rejetant toutes conclusions contraires,
débouter le Gouvernement français de son action. »

Certaines objections à la teneur et à l’admissibilité des conclusions
énoncées le 15 mai 1957 par l'agent du Gouvernement français
ayant été soulevées par l’agent du Gouvernement norvégien, agent
du Gouvernement français y a introduit certaines modifications à
l’audience du 25 mai 1957 et les a déposées le même jour en la
forme suivante:

12

«Le Gouvernement de la République française demande à la
Cour de dire et juger:

Sur la compétence:

x) Que la réclamation du Gouvernement de la République fran-
çaise, qui a pris fait et cause pour ses ressortissants porteurs de
titres des emprunts norvégiens en question, constitue un cas de
recouvrement de dettes contractuelles au sens de l’article 1% de
la deuxième Convention de La Haye du 18 octobre 1907; que cette
réclamation n’ayant pas été réglée par la voie diplomatique a donné
lieu à un différend juridique d’ordre international entre les deux
États;

2) Que les deux États ont, en acceptant la juridiction obligatoire
de la Cour internationale de Justice, admis la compétence de la Cour
pour tout différend d’ordre juridique ayant pour objet l’interpréta-
tion d’un traité, tout point de droit international, la réalité de tout
fait qui, s’il était établi, constituerait la violation d’un engagement :

‘international;

3) Que le recouvrement des dettes résultant des emprunts en
question, réclamé au Gouvernement de l’État norvégien par le
Gouvernement français qui a pris fait et cause pour ses ressortissants
porteurs de titres, soulève une question qui, au sens de l’article 36,
paragraphe 2, alinéas b et c, relève de la compétence de la Cour
par l’acceptation des deux Parties;

3

4) Que le différend peut être porté devant la Cour sans que les
recours internes aient été épuisés, la preuve n'ayant pas été apportée
que ces recours pouvaient avoir effet utile.

Sur le fond:

1) Que les emprunts visés dans la requête du Gouvernement de
la République française constituent des emprunts internationaux et
qu’il résulte de la nature des titres au porteur qu’au regard de tous
les porteurs étrangers la substance de la dette est la même et que
les paiements aux porteurs étrangers d’un même titre doivent se
faire sans aucune discrimination;

2) Que lesdits emprunts contiennent ur engagement de régler en
valeur or les intérêts et les sommes dues pour l'amortissement des
titres;

3) Que les engagements sur le montant des dettes contractées
dans lesdits emprunts par l'État norvégien à l'égard de ressortis-
18 EMPRUNTS NORVEGIENS (ARRET DU 6 JUILLET 1957)

sants francais avec des conditions formelles d’exécution ne peuvent
étre modifiés unilatéralement par cet Etat sans négociation avec
les porteurs, avec l’État français qui a pris fait et cause pour ses
ressortissants, ou sans arbitrage sur la capacité financière de l'Etat
débiteur à remplir ses obligations;

4) Que, dans ces conditions, et sans se prononcer sur le problème
de l'aménagement financier des paiements que le Gouvernement de
la République française s’est déclaré prêt à étudier avec le Gouver-
nement du Royaurne de Norvège, il convient de constater le bien-
fondé de la réclamation du Gouvernement de la République fran-
çaise;

5) Que le Royaume de Norvège ayant formellement promis et
garanti le paiement en valeur or des sommes dues pour l'exécution
de son obligation dans les divers emprunts en question, le débiteur
ne s’acquitte valablement de cette obligation que par un paiement
en valeur or à chaque échéance. »

Au nom du Gouvernement norvégien, l'agent de ce Gouvernement
a, lors de l’audience du 28 mai 1957, déclaré maintenir intégrale-
ment ses conclusions, telles qu'il les avait formulées le 23 mai 1957.

Les conclusions des Parties, en la forme à elles donnée ou confir-
mée les 25 et 28 mai 1957 respectivement, constituent leurs conclu-
sions finales.

3% * *

Les faits qui ont amené le Gouvernement français à introduire la
présente instance devant la Cour sont les suivants:

Entre 1896 et 1905, le Gouvernement norvégien a procédé à
l'émission de six emprunts publics sur le marché français et sur
d’autres marchés étrangers. De 1885 à 1909, divers emprunts ont
été émis sur les marchés étrangers, dont le marché français, par la
Banque hypothécaire du Royaume de Norvège, établissement créé
par l’État et dont le capital appartient à l’État. Enfin, en 1904, la
Banque norvégienne des propriétés agricoles et habitations ouvriè-
res a émis un emprunt sur le marché français et sur d’autres marchés
étrangers. Le Gouvernement français soutient que ces emprunts
sont assortis d’une clause or sous une forme variant de l’un à
l’autre, mais que ce Gouvernement estime suffisante pour chacun,
ce que conteste le Gouvernement norvégien.

A la suite de l'ouverture des hostilités en Europe, la conver-
tibilité des billets de la Banque de Norvège a été suspendue le
5 août 1914, cette mesure ayant ultérieurement été confirmée par
décret royal du 18 août 1914. Pendant la période qui suivit, la
Banque de Norvège a été autorisée à reprendre la convertibilité
des billets en or (1916) et à la suspendre de nouveau (1920).
Cette dernière mesure a été, à son tour, rapportée (1928) et les
billets de la Banque de Norvège sont redevenus convertibles.
Cependant, en 1931, l'obligation de la Banque de convertir les
billets a été à nouveau suspendue; cette mesure est toujours
en vigueur.

13
19 EMPRUNTS NORVÉGIENS (ARRÊT DU 6 JUILLET 1957)

Pendant ces années d’instabilité, une loi du 15 décembre 1923
a été promulguée, relative aux obligations pécuniaires dont le
paiement était libellé en or. Cette loi qui, selon son article 2, entre
en vigueur immédiatement, dispose dans son article premier:

«Si un débiteur a légalement consenti à payer en or une obliga-
tion pécuniaire en couronnes, et que le créancier refuse d'accepter
le paiement en billets de la Banque de Norvège d’après la valeur
or nominale de ceux-ci, le débiteur pourra demander la prorogation
du paiement tant que la banque est dispensée de l'obligation de
rembourser ses billets d’après leur montant. Si le créancier revient
sur son refus, il ne pourra exiger paiement dans les conditions
indiquées ci-dessus qu'après un préavis de trois mois. Pendant la
durée de la prorogation, il est servi des intérêts au taux de quatre
pour cent par an. Les intérêts sont payés en billets de banque d’après
leur montant.

Renonciation au droit de demander la prorogation ne peut être
prononcée d'avance que par l'État, les municipalités, la Banque de
Norvège et les banques entièrement garanties par l’État (la Banque
hypothécaire, la Banque des propriétés agricoles et habitations
ouvrières et la Banque de la pêche). »

La première démarche du Gouvernement français auprès du
Gouvernement de Norvège a été effectuée par la note de la légation
de France à Oslo au ministère des Affaires étrangères de Norvège
du 16 juin 1925. Cette note se réfère aux emprunts émis par la
Banque hypothécaire de Norvège qu’elle considère comme assortis
d’une clause or et à la loi norvégienne précitée du 15 décembre
1923. Elle marque brièvement la contradiction qu’elle croit pouvoir
relever entre cette loi et les engagements pris, invoquant «qu’une
décision unilatérale ne semble pas opposable à des créanciers
étrangers » et sollicite « toute la bienveillante attention et le con-
cours du ministère royal des Affaires étrangères en vue d'obtenir
la prompte reconnaissance par le Gouvernement norvégien et par
la Banque hypothécaire de Norvège, des droits auxquels prétendent
les porteurs français d'obligations de la Banque hypothécaire du
Royaume de Norvège, les revendications de ceux-ci avant paru
pleinement justifiées au Gouvernement de la République ».

Le g décembre 1925, le ministère des Affaires étrangères de
Norvège a communiqué à la légation de France la copie d'une
lettre de la direction de la Banque hypothécaire au ministère des
Finances et a déclaré que le ministère des Finances partageait le
point de vue de la direction de la Banque hypothécaire. Dans cette
lettre, la direction contestait les affirmations concernant la clause
or et ajoutait que «la question a dans tous les cas été réglée par la
loi du 15 décembre 1923 ».

Une longue correspondance diplomatique s’ensuivit, dans
laquelle les deux Gouvernements maintenaient leurs points de vue.

14
20 EMPRUNTS NORVÉGIENS (ARRÊT DU 6 JUILLET 1057)

Les démarches du Gouvernement français avaient maintenant
pour objet tous les emprunts norvégiens, ceux de l'Etat comme
ceux des deux banques. Diverses propositions ont été formu-
lées, ayant pour but de soumettre le problème à une commission
mixte d'experts économiques et financiers, à l'arbitrage ou à
la Cour internationale de Justice; l'affaire a été aussi portée à
l’attention de la Banque internationale pour la reconstruction et
le développement. Le Gouvernement norvégien n’a pas consenti
à donner suite à ces propositions. Il a constamment maintenu que
les réclamations des porteurs étaient du ressort des tribunaux
norvégiens, que ceux-ci étaient compétents pour en connaître et
que ces réclamations donnaient lieu uniquement à l'interprétation
et à l'application des lois norvégiennes. De leur côté, les porteurs
français se sont abstenus de saisir les tribunaux norvégiens. Le
Gouvernement français n’a pas souscrit à ces vues du Gouvernement
norvégien. Par une note du 27 janvier 1955, il proposait au Gouverne-
ment norvégien de porter le litige devant le juge international en vue
de déterminer, sur la base des principes généraux du droit internatio-
nal, si la clause dont, suivant lui, les emprunts litigieux sont assortis
(clause or) devait être respectée. Le 2 février 1955, le Gouvernement
norvégien déclina cette proposition en invoquant que la procédure
normale et régulière serait que les porteurs d’obligations intentent
des actions contre les débiteurs norvégiens respectifs devant les
tribunaux norvégiens. Il ajoutait ne voir aucune raison pour faire
exception en cette affaire à la règle de droit international selon
laquelle l’action internationale ne peut être exercée qu'après l’épui-
sement des recours locaux. C’est à la suite de ce refus que le Gouver-
nement français a saisi la Cour, par voie de requête, à la date du
6 juillet 1955.

*
* *

Dans sa Requéte, le Gouvernement francais prie la Cour de dire
et juger que les emprunts internationaux émis par le Royaume de
Norvège, par la Banque hypothécaire du Royaume de Norvège et
par la Banque des propriétés agricoles et habitations ouvrières et
énumérés dans la Requête stipulent en or le montant de l'obligation
de l’emprunteur pour le service des coupons et l’amortissement des
titres; et que l’emprunteur ne s’acquitte de la substance de sa dette
que par le paiement de la valeur or des coupons au jour du paiement
et de la valeur or des titres amortis au jour du remboursement.

La demande de la Requête a été maintenue dans le Mémoire et
dans la Réplique qui, en ce qui concerne le fond, priait la Cour
d’«adjuger au Gouvernement de la République française les
conclusions de sa Requéte du 6 juillet 1955 ».

La Requête vise expressément l’article 36, paragraphe 2, du Statut,
ainsi que l'acceptation de la juridiction obligatoire dela Cour par la

=

15
21 EMPRUNTS NORVÉGIENS (ARRET DU 6 JUILLET 1957)

Norvège, le 16 novembre 1946, et par la France, le 1°" mars 1949.
La déclaration de la Norvège est ainsi conçue:

« Au nom du Gouvernement norvégien, je déclare que la Norvége
reconnait comme obligatoire de plein droit et sams convention
spéciale, à l'égard de tout autre Etat acceptant la même obligation,
c'est-à-dire sous condition de réciprocité, la juridiction de la Cour
internationale de Justice, en application de l’article 36, paragraphe 2,
du Statut de la Cour, pour une période de dix ans a dater du 3 octo-
bre 1946. »

La déclaration de la France est ainsi concue:

«Au nom du Gouvernement de la République francaise, et sous
réserve de ratification, je déclare reconnaitre comme obligatoire de
plein droit et sans convention spéciale, à Végard de tout autre
Membre des Nations Unies acceptant la même obligation, c’est-a-
dire sous condition de réciprocité, la juridiction de la Cour inter-
nationale de Justice, conformément à l'article 36, paragraphe 2, du
Statut de ladite Cour, pour tous les différends qui s’éléveraient au
sujet de faits ou situations postérieurs à la ratification de la présente
déclaration, à Vexception de ceux à propos desquels les parties
seraient convenues ou conviendraient d’avoir recours à un autre
mode de réglement pacifique.

Cette déclaration ne s’applique pas aux différends relatifs à des
affaires qui relévent essentiellement de la compétence nationale telle
qu'elle est entendue par le Gouvernement de la République francaise.

La présente déclaration est faite pour cing ans à dater du dépôt
de l'instrument de ratification. Elle continuera ensuite de produire
effet jusqu'à notification contraire par le Gouvernement français. »

Le 20 avril 1956, le Gouvernement norvégien a introduit quatre
exceptions préliminaires. La première exception comporte deux
parties. Dans la première partie, le Gouvernement norvégien
soutient que l’objet du différend relève exclusivement du droit
interne norvégien et qu'il ne rentre dans aucune des catégories
de différends énumérés à l’article 36, paragraphe 2, du Statut,
en application duquel les deux Parties ont, par leurs déclara-
tions, accepté la juridiction obligatoire de la Cour. Dans la
seconde partie de cette exception, le Gouvernement norvégien
se fonde sur la réserve énoncée dans la déclaration française
touchant les différends relatifs aux affaires qui relèvent essentielle-
ment de la compétence nationale telle qu'elle est entendue par le
Gouvernement français. I] conteste la compétence de la Cour par
ces deux motifs.

La deuxième exception se fonde sur le fait que la déclaration
française limite l'acceptation de la juridiction obligatoire de la Cour
aux «différends qui s’éléveraient au sujet de faits ou situations
postérieurs à la ratification » de ladite déclaration. Il est argué que
la contestation devant la Cour s’est élevée au sujet de faits ou
situations antérieurs au I‘ mars 1949 et que, par l'effet de la

16
22 EMPRUNTS NORVÉGIENS (ARRÊT DU 6 JUILLET 1957)

condition de réciprocité, elle se trouve exclue de l'engagement des
Parties.

La troisième exception tend à faire déclarer irrecevable la
Requête, pour la partie de la demande qui concerne les obligations
des deux banques norvégiennes, pour le motif que ces banques ont
une personnalité juridique distincte de celle de l’État norvégien.

Enfin, la quatrième exception demande à la Cour de déclarer la
Requête du Gouvernement français irrecevable, les porteurs fran-
Sais d'obligations norvégiennes n’ayant pas préalablement épuisé
les recours internes.

Dans ses Observations et Conclusions, le Gouvernement français
a prié la Cour de joindre au fond les exceptions préliminaires
soulevées par le Gouvernement norvégien. Ce dernier ne s’y est pas
opposé. En conséquence, la Cour, tenant compte de l’accord ainsi
intervenu entre les Parties, a, par son ordonnance du 28 septembre
1956, joint lesdites exceptions au fond « pour être statué par un
seul et même arrêt sur lesdites exceptions et, éventuellement, sur
le fond ».

Dans son Contre-mémoire, le Gouvernement norvégien a déclaré
renoncer « immédiatement et sans conditions à son exception n° 2 ».
En conséquence, dans le Contre-mémoire, la Réplique et la Duplique,
ainsi que dans la procédure orale, les Parties ont discuté les
exceptions I, 3 et 4 et le fond.

La Cour doit tout d’abord porter son attention sur les exceptions
préliminaires du Gouvernement norvégien. La premiére de ces
exceptions vise directement la compétence de la Cour pour connaître
du différend qui lui est soumis par la Requéte francaise. C’est cette
exception que la Cour examinera d’abord.

Comme on l’a dit plus haut, cette exception, telle que l’énonce le
Gouvernement norvégien, présente deux aspects: En premier lieu,
il est argué que la Cour, dont la mission est de régler conformément
au droit international les différends qui lui sont soumis, ne peut étre
saisie par voie de requéte unilatérale que des différends d’ordre
juridique qui rentrent dans l’une des quatre catégories énumérées
au paragraphe 2 de l’article 36 du Statut et qui relèvent du droit
international. Il est allégué que la Requête du Gouvernement
français demande à la Cour d'interpréter des contrats d'emprunts
qui, de l'avis du Gouvernement norvégien, sont régis par le droit
interne et non par le droit international.

Après avoir présenté le premier motif de sa première exception
sur la base que les contrats d'emprunt sont régis par le droit interne,
le Gouvernement norvégien continue dans ses Exceptions Prélimi-
naires:

17
23 EMPRUNTS NORVÉGIENS (ARRÊT DU 6 JUILLET 1957)

« Aucun doute n’est possible sur ce point. S'il en pouvait cepen-
dant subsister, le Gouvernement norvégien se prévaudrait des
réserves formulées par le Gouvernement français dans sa déclara-
tion du ref mars 1949. En vertu du principe de réciprocité consacré
par l’article 36, n° 2, du Statut de la Cour, et précisé dans la décla-
ration norvégienne du 16 novembre 1946, le Gouvernement norvé-
gien ne peut être lié, en effet, vis-à-vis du Gouvernement français,
par des engagements plus étendus ou plus rigoureux que ceux qui
ont été pris par ce dernier. »

C'est ce second motif de la première exception dont la Cour va
entamer l'examen.

La Cour rappelle que la déclaration du Gouvernement français
acceptant comme obligatoire la juridiction de la Cour contient la
réserve suivante:

«Cette déclaration ne s'applique pas aux différends relatifs a
des affaires qui relèvent essentiellement de la compétence nationale
telle qu’elle est entendue par le Gouvernement de la République
française. »

Dans les Exceptions Préliminaires déposées par le Gouvernement
norvégien, il est dit:

« Le Gouvernement norvégien n’a pas inséré pareille réserve dans
sa propre déclaration. Mais 11 a le droit de se prévaloir des restric-
tions apportées par la France à ses propres engagements.

Convaincu que le différend porté devant la Cour par la requête
du 6 juillet 1955 relève de la compétence nationale, il se sent pleine-
ment justifié à faire usage de ce droit. I] demande, en conséquence,
à la Cour de décliner, pour raison d’incompétence, la mission dont
le Gouvernement français voudrait la charger. »

En examinant ce motif de l’exception, la Cour constate tout
d’abord que le cas présent a été porté devant elle sur la base de
Particle 36, paragraphe 2, du Statut ainsi que des déclarations
correspondantes d'acceptation de sa juridiction obligatoire; que,
dans le cas présent, la compétence de ia Cour dépend des
déclarations faites par les Parties conformément à l’article 36,
paragraphe 2, du Statut sous condition de réciprocité; et que, comme
il s’agit de deux déclarations unilatérales, cette compétence lui est
conférée seulement dans la mesure où elles coincident pour la lui
conférer. Or, la comparaison des deux déclarations montre que la
déclaration française accepte la juridiction de la Cour dans des
limites plus étroites que la déclaration norvégienne; par conséquent,
la volonté commune des Parties, base de la compétence de la Cour,
existe dans ces limites plus étroites indiquées par la réserve fran-
çaise. Suivant en cela la jurisprudence de la Cour permanente de
Justice internationale (affaire des Phosphates du Maroc, arrét du
14 juin 1938, C.P.J.1., Serie A/B, n° 74, p. 22; affaire de la

18
24 EMPRUNTS NORVÉGIENS (ARRÊT DU 6 JUILLET 1957)

Companie d’Electricité de Sofia et de Bulgarie, arrêt du 4 avril
1939, C. P. J.I., Série A/B, n° 77, p. 81), la Cour a consacré cette
méthode de définir les limites de sa compétence. Ainsi, arrêt de
la Cour dans l’affaire de l’Anglo-Ivanian Oùl Company énonce:

«La déclaration de l'Iran étant de portée plus limitée que celle
du Royaume-Uni, c’est sur la déclaration de l'Iran que la Cour
doit se fonder. » (C. I. J. Recueil 1952, p. 103.)

La France a limité son acceptation de la juridiction obligatoire
de la Cour en excluant à l’avance les différends « relatifs à des
affaires qui relèvent essentiellement de la compétence nationale
telle qu'elle est entendue par le Gouvernement de la République
française ». Conformément à la condition de réciprocité, mise à
l'acceptation de la juridiction obligatoire dans les deux déclarations
et prévue par l’article 36, paragraphe 3, du Statut, la Norvège est
fondée, dans les mêmes conditions que la France, à exclure de la
compétence obligatoire les différends que la Norvège considère
comme relevant essentiellement de sa compétence nationale.

Dans ses Observations et Conclusions sur les exceptions prélimi-
naires du Gouvernement de la Norvège, le Gouvernement français
relève une contradiction qu'il croit voir dans l'attitude de la Norvège:

« Entre la France et la Norvège, il existe un traité qui fait du
règlement de toute dette contractuelle une affaire relevant du
droit international. Les deux États ne peuvent donc en cette
matière parler de compétence nationale. »

Le traité visé ici est-la deuxième Convention de La Haye de
1907 concernant la limitation de l'emploi de la force pour le
recouvrement de dettes contractuelles. Le Gouvernement français
l’oppose principalement au premier motif de la première exception
et, à ce titre, elle ne saurait être examinée ici; mais le passage cité
des Observations et Conclusions tend à démontrer également que
le deuxième motif de la première exception n’est pas fondé, du
fait que les deux Parties sont signataires de la deuxième Conven-
tion de La Haye de 1907. Ceci n’appelle, de la part de la Cour,
que quelques brèves remarques.

L'objet de la Convention en question est celui qui est indiqué
dans son titre, à savoir «la limitation de l'emploi de la force pour
le recouvrement de dettes contractuelles ». Cette Convention ne
vise pas à introduire l'arbitrage obligatoire dans le domaine restreint
auquel elle se rapporte. La seule obligation qu'elle impose est qu’une
Puissance intervenante ne doit pas faire usage de la force avant
d’avoir tenté la voie d'arbitrage. La Cour ne trouve aucune raison
pour laquelle le fait que les deux Parties ont signé la deuxième
Convention de La Haye de 1907 devrait priver la Norvège du droit
d’invoquer la réserve contenue dans la déclaration française.

Le Gouvernement français a mentionné également la Convention
franco-norvégienne d’arbitrage de 1904 et l’Acte général de Genève

19
25 EMPRUNTS NORVÉGIENS (ARRÊT DU 6 JUILLET 1057)

du 26 septembre 1928 auquel la France et la Norvège ont adhéré
en vue de montrer que les deux Gouvernements sont convenus
de soumettre leurs différends à l'arbitrage ou au règlement
judiciaire dans certaines conditions qu’il n’est pas nécessaire de
rapporter ici.

Ces engagements ont été mentionnés dans les Observations et
Conclusions du Gouvernement français sur les exceptions prélimi-
naires puis, d’une manière plus explicite, dans la plaidoirie de l'agent
français. Ni l’une ni l’autre de ces deux mentions ne saurait toute-
fois être considérée comme suffisante pour établir que la Requête
du Gouvernement français se fondait, pour autant qu’il s’agit de
la question de compétence, sur la Convention ou l’Acte général. Si
le Gouvernement français avait voulu procéder sur cette base, il
Vaurait expressément déclaré.

Ainsi qu'on l’a déjà montré, la Requête du Gouvernement fran-
çais se fonde clairement et précisément sur les déclarations de la
Norvège et de la France aux termes de l’article 36, paragraphe 2,
du Statut. Dans ces conditions, la Cour ne saurait rechercher, pour
établir sa compétence, un fondement autre que celui que le Gouver-
nement français a lui-même énoncé dans sa Requête, et sur
lequel l'affaire a été plaidée devant la Cour par les deux Parties.

D'un certain point de vue, on pourrait dire que le deuxième
motif de la première exception, à savoir le motif tiré de la réserve
contenue dans la déclaration française, n’a qu'un caractère
subsidiaire. Il est vrai que le premier motif de la première exception
repose sur l’argument que la Cour n’est pas compétente parce que
le différend devrait être réglé en conformité avec le droit national
de la Norvège. Mais la Norvège s’est également fondée sur le
deuxième motif de sa première exception. La Norvège demande
à la Cour de « décliner, pour raison d’incompétence, la mission dont
le Gouvernement français voudrait la charger ». Il est clair que
cette demande se fonde sur les deux motifs: nature du différend
et réserve française. De Yavis de la Cour, le deuxième motif ne
peut être considéré comme subsidiaire dans ce sens que la Norvège
mvoquerait la réserve française seulement dans le cas où le
premier motif de l'exception serait reconnu non fondé en droit. La
compétence de la Cour est contestée pour les deux motifs et la Cour
est libre de baser sa décision sur le motif qui, selon elle, est plus
direct et décisif.

Non seulement le Gouvernement norvégien a invoqué la réserve
française, mais encore il a toujours maintenu le deuxième motif
de sa première exception qu'il n’a jamais abandonné.

Les conclusions du Contre-mémoire, maintenues dans la Duplique,
sont formulées comme suit:

« Attendu que le Gouvernement norvegien maintient les excep-
tions préliminaires nos I, 3 et 4 soulevées dans le document présenté
à la Cour le 20 avril 1956, Plaise à la Cour dire et juger que la

20
26 EMPRUNTS NORVÉGIENS (ARRÊT DU 6 JUILLET 1957)

demande introduite par la requête du Gouvernement français du
6 juillet 1955 n’est pas recevable. »

Comme les Exceptions Préliminaires, sous le titre « Première
exception », font valoir les deux motifs — nature du différend et
réserve francaise —, il n’était pas nécessaire, pour maintenir ces
deux motifs, de spécifier qu'il s'agissait des deux. Ce qui vient d’être
dit s'applique également aux conclusions finales du Gouvernement
norvégien.

Au cours de sa plaidoirie, le conseil du Gouvernement norvégien
a dit:

«… la Cour n’est compétente que dans la mesure où des engage-
ments antérieurs à la naissance du litige lui ont attribué le pouvoir
de juger les différends qui viendraient à s'élever entre la France et
la Norvège.

Ces engagements, quels sont-ils ?

Ce sont les engagements qui résultent des déclarations faites par
les deux Gouvernements sur pied de l’article 36, alinéa 2, du Statut
de la Cour.

Voilà la seule base sur laquelle la Partie adverse peut s'appuyer
pour établir que sa demande est comprise dans les limites de la
compétence juridictionnelle de la Cour. Pour autant que les engage-
ments qui ont été pris de part et d’autre concordent — jusqu’au
niveau de leur réciprocité —, il est évident que la Norvège est liée
vis-à-vis de la France. Mais elle n’a vis-a-vis de la France aucune
autre obligation; et la Cour ne peut donc statuer sur le présent
litige que s’il est compris dans ces limites. »

De la réponse faite par l’agent du Gouvernement français à cette
argumentation il ressort qu'il considère que le second motif de la
première exception est intégralement maintenu par la Norvège.
Plus loin, dans sa duplique orale, l’agent du Gouvernement
norvégien a déclaré:
«Nous maintenons intégralement nos positions tant sur le fond
que sur les exceptions préliminaires. »

La Cour ne peut déduire de l’attitude des Parties que le deuxième
motif de la premiére exception ait été considéré par elles comme
sans importance et, encore moins, qu’il ait été abandonné par le
Gouvernement norvégien. L’abandon ne saurait étre présumé ni
déduit; il doit être déclaré expressément, comme la Norvège l’a
fait lorsqu'elle a déclaré renoncer à sa deuxième exception préli-
minaire.
x +

La Cour n’estime pas devoir examiner la question de savoir
si la réserve française est compatible avec le fait d'assumer une
obligation juridique et avec l’article 36, paragraphe 6, du Statut
qui dispose:
21
27 EMPRUNTS NORVÉGIENS (ARRÊT DU 6 JUILLET 1957)

«En cas de contestation sur le point de savoir si la Cour est
compétente, la Cour décide. »

La validité de la réserve n’a pas été mise en question par les
Parties. Il est clair que la France maintient entièrement sa décla-
ration y compris sa réserve, et que la Norvège se prévaut de cette
réserve.

Dans ces conditions, la Cour se trouve en présence d’une disposi-
tion que les deux Parties au différend considèrent comme exprimant
leur volonté commune quant à sa compétence. La Cour ne se tient
donc pas pour appelée à entrer dans un examen de cette réserve à la
lumière de considérations qui ne sont pas liées aux données du
procès. Sans préjuger la question, elle applique la réserve telle
qu'elle est, et telle que les Parties la reconnaissent.

La Cour considère que le Gouvernement norvégien est fondé en
droit à invoquer, en vertu de la condition de réciprocité, la réserve
contenue dans la déclaration française du 1° mars 1949; que cette
réserve exclut de la juridiction de la Cour le différend porté devant
elle par la Requête du Gouvernement français; que, par conséquent,
la Cour n’est pas compétente pour donner suite à la Requête.

En conséquence, il n’est pas nécessaire pour la Cour d'examiner
la première partie de la première exception, ni de traiter des excep-
tions 3 et 4 du Gouvernement norvégien, ni des conclusions des

Parties autres que celles sur lesquelles elle statue conformément aux
motifs précédemment énoncés.

Par ces motifs,
La Cour,
Par douze voix contre trois,

dit qu’elle n’a pas compétence pour statuer sur le différend porté
devant elle par la Requête du Gouvernement de la République
française en date du 6 juillet 1955.

22
28 EMPRUNTS NORVÉGIENS (ARRÊT DU 6 JUILLET 1957)

.Faït en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le six juillet mil neuf cent cinquante-
sept, en trois exemplaires, dont l’un restera déposé aux archives
de la Cour et dont les autres seront transmis respectivement au
Gouvernement de la République française et au Gouvernement
du Royaume de Norvège.

Le Président,
(Signé) GREEN H. HACKWORTH.

Le Greffier,
(Signé} J. LOPEZ OLIVAN.

M. MORENO QUINTANA, juge, après avoir voté pour l'arrêt, a
fait la déclaration suivante:

La raison pour laquelle je considère incompétente la Cour
en l'espèce est différente de celle énoncée dans l'arrêt. Je me
fonde, non sur le deuxième motif de la première exception
soulevée par le Gouvernement du Royaume de Norvège,
mais sur le premier motif de cette exception. Les emprunts
d'État, en tant qu’actes de souveraineté, sont régis par le
droit interne.

M. BapawiI, Vice-Président, et Sir Hersch LAUTERPACET,
juge, se prévalant du droit que leur confère l’article 57 du Statut,
joignent à l’arrêt les exposés de leur opinion individuelle.

MM. GUERRERO, BASDEVANT et READ, juges, se prévalant du
droit que leur confère l’article 57 du Statut, joignent à l'arrêt les
exposés de leur opinion dissidente.

(Paraphé) G. H. H.
(Paraphé) J. L. O.

23
